Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 6/7/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-6, 9 and 10 are pending.  This Action is FINAL, as necessitated by amendment.
Election/Restrictions
Newly submitted claim 10 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: a method of prelithiation of a Si/C anode was not previously presented.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 10 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims Analysis
Claim 9 recites “further comprising assembling a lithium battery”, which has not been given patentable weight.  Claim 1 is directed toward a method for forming a lithium layer. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for one or more organic compounds comprising one or more functional groups OR one or more organic compounds selected from the compounds listed in lines 13-22 of claim 1, does not reasonably provide enablement for one or more organic compounds comprising one or more functional groups AND one or more organic compounds selected from the compounds listed in lines 13-22 of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more compounds".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “one or more organic compounds”.  Note multiple claims recite “the one or more compounds”, which lacks proper antecedent basis.  All claims require correction.
	Claim 1 recites “one or more compounds selected from”, which is indefinite.  Examiner suggests the claim be amended to recite proper Markush group language “one or more compounds selected from the group consisting of…and…”.  Note multiple claims recite improper group language.  All instances of improper group language in the claims require correction.
	Claim 1 recites “the organic transition layer comprises one or more functional groups”, which is indefinite.  It appears the claim should recite the one or more organic compounds comprises one or more functional groups.  Furthermore, if the one or more organic compounds comprises PVDF, it is unclear how the organic transition layer includes one or more functional groups recited by claim 1.
	In claim 1 “rosin glyceride” is listed twice in the same group.  Examiner suggests deleting one instance of “rosin glyceride”.  Again, “organic flouro” should recite “organic fluoro”.
	Each of claims 2-6 recite “The preparation method”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitations "the solution" and “the emulsion”.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 6 recites the limitation "a temperature of the molten lithium".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a thickness".  There is insufficient antecedent basis for this limitation in the claim.
To the extent the claims are understood in view of the 35 USC 112,1st and 2nd, rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cui et al., US 2017/0133662 A1.
Cui teaches a lithium battery includes a cathode, a composite lithium metal anode, and an electrolyte in contact with the cathode and the composite lithium metal anode. The composite lithium metal anode includes a porous matrix and lithium metal disposed within the porous matrix (abstract).  
The porous matrix is intrinsically "lithiophilic" or is rendered or otherwise treated to become "lithiophilic", so as to facilitate infusing of lithium metal into the porous matrix. "Lithiophilicity" or "lithiophilic" nature of a material refers to an affinity of the material towards lithium metal, such as in its liquefied or molten state.  The "lithiophilic" nature of a material can be characterized according to wettability of a solid surface of the material by liquefied or molten Li metal. A measure of wettability is a contact angle between the solid surface and a drop of liquefied Li metal disposed on the surface, where the contact angle is the angle at which the liquid-vapor interface intersects the solid-liquid interface. As the tendency of the liquefied Li metal to spread over the solid surface increases, the contact angle decreases. Conversely, as the tendency of the liquefied Li metal to spread over the solid surface decreases, the contact angle increases. Contact angles less than 90° (low contact angles) typically indicate that wetting of the solid surface is favorable (high wetting), while contact angles greater than or equal 90° (high contact angles) typically indicate that wetting of the surface is unfavorable (low wetting).  The porous matrix is or is rendered "lithiophilic" so as to form a contact angle with liquefied Li metal of less than 90° down to about 10° or less [0084].  
The porous matrix may be formed of an intrinsically "lithiophilic" material, such as layered reduced graphene oxide, and is readily infused with liquefied Li metal to form a composite lithium metal anode.  The porous matrix is rendered or otherwise treated to become "lithiophilic", such as by applying a coating of a "lithiophilic" material to an initial porous material to form the porous matrix that is rendered "lithiophilic", by surface functionalization with functional groups, such carbonyl (C=O), alkoxy (C--O), or epoxyl (C--O--C), which afford strong Li binding.  The porous matrix is rendered "lithiophilic" by applying a coating of M, such as by chemical vapor deposition (CVD), and infusion of liquefied Li metal can yield a reaction that forms LixM and additional Li metal, where M is a Group 14 element, for example, silicon (Si) [0085].
Cui teaches a layered Li-rGO composite electrode with uniform nanoscale layered structure was developed as a Li metal anode. The spark reaction as well as molten Li infusion driven by the lithiophilic rGO surface (an organic transition layer on a substrate) and the nanoscale capillary force were combined to realize the structure design. A stabilized interface together with the highly increased activated surface for Li nucleation afforded a uniform deposition of Li without noticeable dendritic Li growth at various current densities [0109].
Electrodes synthesis was performed. Firstly, vacuum filtration with anodic aluminum oxide membrane as filter was utilized to yield the densely packed GO films. The highly concentrated GO solution was commercially available. The as-obtained freestanding GO films were dried in a vacuum oven at about 60°C for about 48 hrs and then transferred to an argon-filled glove box with sub-ppm O2 level. To perform the spark reaction, Li foil was first melted in a stainless steel pan on a hot plate at about 250°C. The GO films (hydroxy functional group transition layer containing substrate) were then put into contact with molten Li and the spark reaction occurs within seconds. The spark reaction can partially reduce the GO films into rGO films. The as-obtained rGO films were gently pressed between two pieces of stainless steel plates to obtain smooth surface. The edge of the pressed rGO films were made to touch the molten Li, and Li is infused into the rGO films. The as-obtained films can perform as the electrodes once cooled down to room temperature [0111].
Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al., CN 106340616 A in view of Cui et al., US 2017/0133662 A1.
Zhan teaches a sandwich structure lithium anode for lithium battery and a preparation method thereof, which can promote the uniform deposition of lithium ions, inhibit the generation of lithium dendrites, prevent the battery from short-circuit explosion and achieve the purpose of protecting the lithium anode.  The lithium negative electrode comprises a conductive current collector (substrate), a metallic lithium layer, and a conductive polymer layer (organic transition layer).  The polymer material is used as a protective layer of metal lithium, and the polymer material and the conductive current collector are combined to form an electrode precursor, and then lithium metal is introduced.  The method includes: step 1: preparing an electrode precursor by compounding a polymer material and a conductive current collector; and step 2:  introducing the metal lithium into the electrode precursor by melt injection.  A PVDF (polyvinylidene fluoride) polymer material having a mass fraction of 1-50% is coated onto the current collector to a thickness of 0.1-500 m (page 2 of translation).  See also at least Example 1.  The current collector may be copper foil and the electrode precursor having a thickness of 14 m.
Zhan does not explicitly teach lithium is introduced under an argon atmosphere as recited by at least claim 1.  However, Cui teaches it was known to react lithium with a compound having a lithiophilic surface in an argon-filled glove box with sub-ppm O2 level [0111].  One of skill would have found it obvious to use an argon atmosphere to react lithium in order to prevent lithium in the produced lithium structure from being oxidized.  An argon atmosphere is a convention protective inert atmosphere in the art.  Cui further teaches a specific method for applying melt (molten) lithium to a lithiophilic surface wherein the temperature of molten lithium is 250°C.
Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
Applicant argues Cui does not disclose how the surface functionalization is done or where the surface functional groups come from, much less “depositing one or more organic compounds” or what the organic compounds are.  These arguments do not appear to be commensurate in scope with the claimed invention.  The claims do not recite how the surface functionalization is done or where the surface functional groups come from.  The claim do not recite the organic compound containing the one or more functional groups.  Cui teaches the porous matrix is rendered or otherwise treated to become "lithiophilic", such as by applying (depositing) a coating of a "lithiophilic" material to an initial porous material to form the porous matrix that is rendered "lithiophilic", by surface functionalization with functional groups, such carbonyl (C=O), alkoxy (C--O), or epoxyl (C--O--C), which afford strong Li binding.  
Applicant argues Zhan does not teach the active step of depositing lithium on its conductive polymer layer.  Examiner disagrees.  Zhan teaches introducing the metal lithium into the electrode precursor by melt injection (depositing).  Applicant asserts “there is no need to subject the polymer coated current collector to lithium deposition in an inert atmosphere”.  However, the assertion is without proper support.  One of skill would have found it obvious to use an argon atmosphere to react lithium in order to prevent lithium in the produced lithium structure from being oxidized.  An argon atmosphere is a convention protective inert atmosphere in the art.  
Applicant argues “even if combined, Zhan and Cui fail to the method of forming the organic transition layer or what the organic transitional layer comprises, as in the claimed invention”.  However, no specific support is provided for the argument.  See 35 USC 103 rejection above.  Note the claims have been rejected in view of 35 USC 112, 1st and 2nd, paragraphs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727